Citation Nr: 0512688	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The October 2002 rating decision denied 
the veteran's claims for service connection for alcoholism, 
low back pain, and tinnitus.  In December 2002, the veteran 
stated that he no longer wished continue an appeal with 
respect to the low back and alcoholism claims.  Only the 
tinnitus claim is now in appellate status before the Board. 


FINDINGS OF FACT

1.  An unappealed April 1997 RO decision denied service 
connection for tinnitus.

2.  The evidence received since the April 1997 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for tinnitus.

3.  Tinnitus was not present in service nor shown within a 
year of discharge from service, and the competent clinical 
evidence of record does not establish that current tinnitus 
is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for tinnitus has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in June 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The June 2002 VCAA notice letter was 
sent to the veteran prior to the October 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records and VA examination reports have been 
obtained.  Additionally, the veteran's service medical 
records and private medical records have been obtained.  
Furthermore, the veteran has submitted a private audiological 
examination report.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  There is no indication that 
there exists any additional evidence which has a bearing on 
the veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  As such, they may not be again considered in 
the absence of new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

A February 1997 rating decision denied service connection for 
tinnitus.  The veteran perfected an appeal with respect to 
that decision, but then withdrew his appeal.  A claim for 
service connection for tinnitus was again denied by the RO in 
April 1997.  The veteran did not complete an appeal of that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 2002).

In January 2002 the veteran requested that his claim for 
service connection for tinnitus be reopened.   

In an April 2003 statement of the case, the RO reopened the 
veteran's claim for service connection for tinnitus and 
denied the claim on a de novo basis.  While the RO has 
adjudicated the issue on a de novo basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for tinnitus.  Insofar as the veteran's 
claim has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Board further notes that 
the June 2002 VCAA letter informed the veteran of both the 
information and evidence necessary to reopen his claim, and 
the information and evidence necessary to grant his claim for 
service connection for tinnitus.

The evidence of record at the time of the April 1997 final RO 
decision included the veteran's service medical records, 
private medical records, VA medical records, and several VA 
examination reports. 

Evidence received subsequent to the April 1997 determination 
includes a February 2004 private audiological report, which 
indicates that the veteran may have tinnitus due to service.  
The evidence of record prior to April 1997 did not include 
any medical evidence relating tinnitus to service.  Since 
this newly submitted medical evidence does indicate that the 
veteran may have tinnitus as a result of service, it is not 
cumulative or redundant of evidence previously considered, 
and as such is new.  It is also material to the veteran's 
claim as it raises a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for tinnitus.

De Novo Review

The veteran maintains that he has bilateral tinnitus due to 
his exposure to the acoustic trauma of artillery fire during 
service.  He asserts that he was given no hearing protection 
during service.  The veteran's DD-214 reveals that he was a 
track vehicle repairer in service.  His decorations include a 
Marksman Badge (Rifle).

The service medical records reveal no complaints or findings 
related to tinnitus, and reveal no other ear complaints or 
disability.

The veteran submitted his initial claim for service 
connection for bilateral tinnitus in August 1996.  

VA medical records dated from August to December 1996 reveal 
no complaints or findings related to tinnitus.

On VA audiological examination in December 1996, the veteran 
complained of hearing loss.  He also complained of a 10-15 
year history of bilateral constant tinnitus.  The examination 
did not reveal the veteran to have hearing loss, and no 
diagnosis related to tinnitus was made.  The examiner 
indicated that the test results were inconsistent.

VA audiological examination in January 1996 also revealed 
inconsistent responses from the veteran.  Neither hearing 
loss nor tinnitus was diagnosed.

Private medical records dated from June 1991 to October 2001 
do not reveal any diagnoses related to hearing loss or 
tinnitus.  In March 1997, a private physician noted that the 
veteran claimed to have tinnitus in both ears and noted that 
this apparently started at the time of his military service 
when he was exposed to artillery fire.

On VA examination in March 2003, the veteran complained of 
constant tinnitus since 1980.  The examiner noted that the 
testing results were inconsistent.  She did not render a 
diagnosis or opinion.  She recommended that the veteran 
return for further audiological evaluation in one month.

The veteran was again seen by a VA audiologist in April 2003.  
The audiologist reviewed the veteran's medical history.  He 
noted that the veteran had been seen four times, and that his 
response to the evaluations had been inconsistent each time.  
The audiologist noted that the veteran was able to hear him 
when he was behind the veteran, talking in a whisper.  It was 
the examiner's opinion that it was less than likely that the 
veteran had tinnitus due to military noise exposure.

The veteran was examined by a private audiologist in February 
2004.  The veteran reported that he had been exposed to the 
acoustic trauma of field artillery and tanks in service, and 
that he had not been provided hearing protection.  The 
veteran did not report high levels of noise in his 
occupations following service.  The examiner found that the 
veteran had bilateral asymmetric hearing loss.  Tinnitus was 
matched at 6000 Hertz.  The examiner stated that based on the 
veteran's report of significant unprotected noise exposure 
while in the military, the presence of sensorineural hearing 
loss in both ears, and the veteran's report of no significant 
noise exposure after service, the examiner thought that there 
might be a correlation between the military noise exposure 
and the veteran's current hearing loss and tinnitus.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as tinnitus, an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

While the veteran claims that he has tinnitus due to his 
acoustic trauma during service, as a layperson he is not 
competent to render a medical opinion.  Espiritu v.  
Derwinski, 2 Vet. App. 492, 495 (1992). 

The record establishes that the veteran's contention that he 
was exposed to acoustic trauma in service is consistent with 
the circumstances of his service, to include qualification 
for a Marksman Badge (Rifle).  38 U.S.C.A. § 1154(a) (West 
2002).  However, the record does not reveal that the veteran 
experienced tinnitus during service or within 14 years of 
discharge from service.  Furthermore, the Board does not find 
the March 1997 physician statement to be of significant 
probative value.  The physician merely wrote down the 
veteran's own contentions.  That physician expressed no 
opinion of his own as to whether or not the veteran currently 
had tinnitus due to service.  The February 2004 opinion of 
the private audiologist is also of limited probative value.  
This audiologist merely stated that based on the veteran's 
reported history, there might be some correlation between the 
veteran's tinnitus and noise exposure in service.  
Furthermore, there is no indication that this audiologist had 
reviewed the veteran's medical records.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, 
the courts have provided guidance for weighing medical 
evidence.  They have held, for example, that a post service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  The Court has held that it is the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
its reasons or bases for favoring one opinion over another.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When reviewing the evidence of record, the Board is persuaded 
that the opinion of the April 2003 VA audiologist is most 
convincing, in that the examiner reviewed the medical 
evidence in the file and reflected a considered analysis of 
the pertinent criteria essential to determine the etiology of 
the veteran's claimed tinnitus.  The audiologist had 
performed audiological testing and provided rationale for his 
findings and conclusions.  As noted above, the March 1997 
private physician did not actually provide an opinion, he 
just reported the veteran's contentions.  Furthermore, the 
February 2004 private audiologist specifically noted that his 
opinion of a possible connection was totally based on the 
history provided by the veteran, and he did not indicate that 
he had examined the veteran's medical history.

Accordingly, the Board finds that the April 2003 VA opinion 
against the veteran's claim is of greater probative value 
than the private opinions in support of the veteran's claim 
for service connection for tinnitus.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, and his 
claim must be denied.




ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for tinnitus is 
granted. 

Entitlement to service connection for tinnitus is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


